DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an information acquirer” and “a vehicle characteristics extractor” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations “an information acquirer” and “a vehicle characteristics extractor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure associated with “an information acquirer” and “a vehicle characteristics extractor.”  Therefore, claims 1-3 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph either for the recitation of “an information acquirer” and “a vehicle characteristics extractor.”
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of this action, an “an information acquirer” is being interpreted as a computer interfaced such that it can detect data from a variety of vehicle or wireless data sources and “a vehicle characteristics extractor” is being interpreted as a computer configured so that it can detected data from a variety of vehicle sensors directly or through an electronic control unit (ECU).
Claims 1-3 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 3 recite an “an information acquirer configured to acquire (1) a plurality of pieces of vehicle information of a target vehicle that is a vehicle for which vehicle characteristics corresponding to either or both of a traveling location and a traveling environment are lacking and (2) either or both of the traveling location and the traveling environment for which the vehicle characteristics are lacking.” It is unclear how the information acquirer can record the vehicle characteristics in option (1) while also recording other information in the absence of vehicle characteristics in option (2). For the purposes of the prior art rejection below this limitation has been interpreted as if written “configured to acquire one of: (1) plurality of vehicle system characteristic which are associated with the current geolocation and travelling environment and (2) the current geolocation and travelling environment when the plurality of vehicle system characteristic are unavailable.
Claim 2 is rejected due to dependency on a previously rejected claim. Correction or clarification is required.
Claim 2 is further rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the second highest matching degree sample vehicle is selected for application to the target vehicle or if the second highest matching degree vehicle is being tested for application. For the purposes of the prior art rejection below this limitation has been interpreted as creating a iterative process of evaluating possible sample vehicles for matching capacity as is indicated in Figure 6 of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (US 20160080500 A1) (hereinafter Penilla):
Regarding claim 1, Penilla teaches a vehicle system comprising:
an information storage configured to store vehicle information of a plurality of sample vehicles in association with the plurality of sample vehicles (Penilla: ¶ 076; user profile may contain settings, such as selections of the user interface components associated with the system of the vehicle [including] historical driving patterns, recent driving activities, the performance of the vehicle during specific driving sessions, the performance of specific vehicle components, etc.) (Penilla: ¶ 077; The custom configuration, as mentioned above is stored in the database of the vehicle manufacturer, or a database held by a 3rd party that cooperates with the vehicle manufacturer to provide cloud services)
the vehicle information being obtained by combining either or both of a traveling location and a traveling environment with vehicle characteristics (Penilla: ¶ 188; data points has stored assumptions based on conditions, the day it is, the temperature of the environment and historical events, that the user will most likely start the vehicle's engine between 803 am and 805 am, and if the temperature is in the 30 s inside the vehicle, the user will most likely set the interior temperature to between 70 and 80 degrees, it is not likely that the user will use the are conditioning unit, if there is ice on the windshield, the user will most likely defrost the windshield for 7 minutes before departure, the user usually drives between 15 and 18 miles at this time of day, the user typically starts the vehicle again in the afternoon between 505 pm and 510 pm, if the temperature is in the mid-70s, the user usually activates the AC and sets the temperature to 65 degrees, typical weekend behavior, the user typically makes frequents stops, does not have a set time the vehicle is started, uses certain APPs at certain times and has a history of certain destinations as recorded by GPS.) (Penilla: Fig. 16B; [showing vehicle data acquired])

    PNG
    media_image1.png
    688
    447
    media_image1.png
    Greyscale

Penilla does not explicitly teach:
an information acquirer configured to acquire (1) a plurality of pieces of vehicle information of a target vehicle that is a vehicle for which vehicle characteristics corresponding to either or both of a traveling location and a traveling environment are lacking; however, Penilla does teach:
A vehicle configuration and user settings transferring system that allows the transfer of settings to and from a newly acquired vehicle (Penilla: ¶ 052; configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option. In still other embodiments, once a configuration is saved to the profile account of a user, that configuration can be shared to other vehicles of the user. In still other embodiments, when a user buys a new car, the custom configuration can be transferred either entirely or partially to the new vehicle.)
Therefore, Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art that Penilla teaches the claimed limitation because a newly acquired vehicle would not have acquired a traveling location and a traveling environment, but in this scenario the system would acquire a plurality of pieces of vehicle information.
Penilla further teaches:
and (2) either or both of the traveling location and the traveling environment for which the vehicle characteristics are lacking (Penilla: ¶ 135; cloud services 120 are also accessible via a computer that has access to the Internet, a smart device (e.g., smart phone, tablet, etc.), etc. Thus, data can be acquired from various sources and data can be consumed by various sources. The data that is acquired, shared or accessed can be launched on the user's device and then transferred to share in real-time with the display and/or electronics of the vehicle. Thus, a unified access display can be customized to the user, regardless of the vehicle that the user chooses to drive. This is in contrast to current models that customize settings for one vehicle owner or owners.)
a vehicle characteristics extractor configured to determine, from among the plurality of sample vehicles, a sample vehicle of which vehicle information matches the vehicle information of the target vehicle and extract vehicle characteristics of the sample vehicle, which correspond to either or both of the traveling location and the traveling environment for which the vehicle characteristics for the target vehicle are lacking (Penilla: ¶ 199; recommendation engine can query the Internet for data in order to reinforce whether or not a recommendation should be sent by the recommendation engine. [further] the action analysis made by cloud processing can also take into account actions taken by other 3rd parties, not just the actual user the vehicle. In one embodiment, the 3.sup.rd parties can be other users that are registered with cloud service) (Penilla: ¶ 180; method can further include: accessing third-party history profiles of other user accounts; examining the actions and meta data of the third-party history profiles to identify similar actions and patterns to those of the history profile; adjusting one or more of the action recommendations based on the examining, and the adjusting may be weighted to provide more significance to meta data in the history profile than that in the third-party history profiles.) (Penilla: Fig. 017; [showing sample and target profiles being combined at a recommendation engine])

    PNG
    media_image2.png
    617
    448
    media_image2.png
    Greyscale

and a vehicle characteristics transmitter configured to transmit the extracted vehicle characteristics to the target vehicle. (Penilla: ¶ 136; user's settings are seamlessly transferred to the vehicle the user chooses to drive. This is especially useful for cases where a user drives many cars, but wishes to keep his settings constant.)
Regarding claim 2, as detailed above, Penilla teaches the invention as detailed with respect to claim 1. Penilla further teaches:
wherein the vehicle characteristics extractor determines a sample vehicle with a highest matching degree and wherein, if either or both of the traveling location and the traveling environment for which the vehicle characteristics for the target vehicle are lacking is not present for the determined sample vehicle, the vehicle characteristics extractor determines a sample vehicle with a second highest matching degree. (Penilla: ¶ 180; method can further include: accessing third-party history profiles of other user accounts; examining the actions and meta data of the third-party history profiles to identify similar actions and patterns to those of the history profile; adjusting one or more of the action recommendations based on the examining, and the adjusting may be weighted to provide more significance to meta data in the history profile than that in the third-party history profiles.)
Regarding claim 3, Penilla teaches a vehicle system comprising:
circuitry configured to store vehicle information of a plurality of sample vehicles in association with the plurality of sample vehicles, the vehicle information being obtained by combining either or both of a traveling location and a traveling environment with vehicle characteristics (Penilla: ¶ 076; user profile may contain settings, such as selections of the user interface components associated with the system of the vehicle [including] historical driving patterns, recent driving activities, the performance of the vehicle during specific driving sessions, the performance of specific vehicle components, etc.) (Penilla: ¶ 077; The custom configuration, as mentioned above is stored in the database of the vehicle manufacturer, or a database held by a 3rd party that cooperates with the vehicle manufacturer to provide cloud services)
Penilla does not explicitly teach:
acquire (1) a plurality of pieces of vehicle information of a target vehicle that is a vehicle for which vehicle characteristics corresponding to either or both of a traveling location and a traveling environment are lacking; however, Penilla does teach:
A vehicle configuration and user settings transferring system that allows the transfer of settings to and from a newly acquired vehicle (Penilla: ¶ 052; configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option. In still other embodiments, once a configuration is saved to the profile account of a user, that configuration can be shared to other vehicles of the user. In still other embodiments, when a user buys a new car, the custom configuration can be transferred either entirely or partially to the new vehicle.)
Therefore, Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art that Penilla teaches the claimed limitation because a newly acquired vehicle would not have acquired a traveling location and a traveling environment, but in this scenario the system would acquire a plurality of pieces of vehicle information.
Penilla further teaches:
and (2) either or both of the traveling location and the traveling environment for which the vehicle characteristics are lacking (Penilla: ¶ 135; cloud services 120 are also accessible via a computer that has access to the Internet, a smart device (e.g., smart phone, tablet, etc.), etc. Thus, data can be acquired from various sources and data can be consumed by various sources. The data that is acquired, shared or accessed can be launched on the user's device and then transferred to share in real-time with the display and/or electronics of the vehicle. Thus, a unified access display can be customized to the user, regardless of the vehicle that the user chooses to drive. This is in contrast to current models that customize settings for one vehicle owner or owners.)
determine, from among the plurality of sample vehicles, a sample vehicle of which vehicle information matches the vehicle information of the target vehicle and extract vehicle characteristics of the sample vehicle, which correspond to either or both of the traveling location and the traveling environment for which the vehicle characteristics for the target vehicle are lacking (Penilla: ¶ 199; recommendation engine can query the Internet for data in order to reinforce whether or not a recommendation should be sent by the recommendation engine. [further] the action analysis made by cloud processing can also take into account actions taken by other 3rd parties, not just the actual user the vehicle. In one embodiment, the 3.sup.rd parties can be other users that are registered with cloud service) (Penilla: ¶ 138; settings that are useful for the vehicle will be transferred to the vehicle. Settings can include travel speed restrictions, car seat settings, mirror settings, remote access to home controls (e.g., lighting, garage doors, etc.), radio settings, satellite radio settings, internet settings, etc. In some cases, only some settings are directly transferrable. In other embodiments, a database can be accessed to find a translation metric. The translation metric can include mapping tables that allow for settings to be transferred between functions of one vehicle to other vehicles.) (Penilla: Fig. 017; [showing sample and target profiles being combined at a recommendation engine])
and transmit the extracted vehicle characteristics to the target vehicle. (Penilla: ¶ 136; user's settings are seamlessly transferred to the vehicle the user chooses to drive. This is especially useful for cases where a user drives many cars, but wishes to keep his settings constant.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Connell et al. (US 20160280040 A1) which discloses a method of simultaneously managing a climate control systems of a fleet of vehicles at a fleet server remote from the vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                             



/MACEEH ANWARI/Primary Examiner, Art Unit 3663